NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE CASTANEDA FLORES,                          No.    17-73071

                Petitioner,                     Agency No. A205-465-498

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 15, 2022*
                               San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

      Jose Castaneda Flores, a native and citizen of Mexico and a naturalized

citizen of Ecuador, petitions for review of a decision of the Board of Immigration

Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of Castaneda

Flores’s application for withholding of removal and protection under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252(a)(1). We review the agency’s factual findings for substantial evidence.

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011). We deny the

petition for review in part and dismiss it in part.

      Substantial evidence supports the BIA’s finding that Castaneda Flores failed

to establish past persecution for purposes of withholding of removal because the

sole threat was vague, indirect, and unfulfilled. See Hussain v. Rosen, 985 F.3d

634, 647 (9th Cir. 2021) (“Unfulfilled threats are very rarely sufficient to rise to

the level of persecution[.]”); Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019) (explaining that “threats alone, particularly anonymous or vague ones,

rarely constitute persecution”); Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th

Cir. 2010) (explaining the petitioner’s burden to show past persecution, including

establishing that “his treatment rises to the level of persecution”).

      Substantial evidence also supports the BIA’s finding that Castaneda Flores

failed to establish a clear probability of future persecution for purposes of

withholding of removal. See Ramadan v. Gonzales, 479 F.3d 646, 658 (9th Cir.

2007) (per curiam) (finding threats of harm too speculative to meet the threshold

for withholding of removal); see also Tamang v. Holder, 598 F.3d 1083, 1094 (9th

Cir. 2010) (“[A] petitioner’s fear of future persecution is weakened, even undercut,

when similarly-situated family members living in the petitioner’s home country are


                                           2
not harmed.” (citations and internal quotation marks omitted)).

      We do not consider Castaneda Flores’s contention that the IJ erred in

analyzing the nexus between the feared persecution and the protected ground

because the BIA did not rely on that ground in its decision. See Santiago-

Rodriguez, 657 F.3d at 829 (“In reviewing the decision of the BIA, we consider

only the grounds relied upon by that agency.” (citation and internal quotation

marks omitted)).

      We lack jurisdiction to consider Castaneda Flores’s arguments concerning

the particular social group of Americanized Mexican male deportees and any

childhood sexual abuse because he failed to raise them before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004) (explaining that this Court lacks

jurisdiction to consider issues or claims not exhausted in administrative

proceedings below).

      Substantial evidence supports the BIA’s finding that Castaneda Flores failed

to establish that he is “more likely than not [to] be tortured with the consent or

acquiescence of a public official if removed” to Mexico for purposes of CAT

protection. See Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020)

(explaining the petitioner’s burden to show eligibility for CAT protection).

Castaneda Flores’s contention that the BIA failed to analyze his CAT claim with

sufficient specificity lacks merit.


                                           3
The stay of removal remains in place until issuance of the mandate.

PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




                                  4